 



EXHIBIT 10.7

RELEASE AGREEMENT

     This Release Agreement (“Agreement”) between Blackboard Inc. (“Blackboard”)
and Andrew Harris Rosen (“Rosen”) is made this 7th day of December, 2004.

WHEREAS, Rosen’s employment with Blackboard is subject to an Employment
Agreement between Rosen and Blackboard dated September 15, 2003 (“Employment
Agreement”); and

WHEREAS, Rosen and Blackboard wish to end their employment relationship and to
resolve all outstanding matters between them amicably;

NOW THEREFORE, in consideration of the promises set forth below, the parties
hereto agree as follows:

     1. Employment: Ending Date. Rosen’s employment with Blackboard ended,
effective December 1, 2004.

     2. Release Payment. Blackboard will pay Rosen $328,580.76 and will pay
directly to Cigna the applicable COBRA premiums through December 1, 2005
(collectively, the “Payment”). The Payment shall be in a lump sum in a check to
be sent to Rosen on or before January 1, 2005. Rosen has vested in the following
options to purchase shares of Blackboard’s common stock, par value $0.01 per
share, in the amount and by the date set forth opposite each of the following
grants (collectively, the “Options”):

                      Option Agreement Date   Options   Strike Price  
Expiration Date
October 30, 1998
    91,671     $ 0.13     March 1, 2005
April 1, 2002
    7,865     $ 9.66     December 31, 2006
September 5, 2003
    1,966     $ 9.66     December 1, 2009
November 9, 2001
    94,384     $ 9.34     December 1, 2009

Rosen acknowledges and agrees that the payment and Options are the only payment
or compensation of any kind to which he is entitled from Blackboard under his
Employment Agreement or any other source of obligation, including but not
limited to salary, bonuses, stock and stock options (other than the Options),
benefits, commissions or reimbursement for expenses (whether submitted or
unsubmitted). In consideration for Rosen’s execution of this Agreement,
Blackboard will pay him $15,000 on or by January 1, 2005.

     3. Confidentiality. The content of this Agreement, the fact of the
execution of this Agreement and the circumstances leading to the execution of
the Agreement are confidential and are not to be disclosed except as necessary
to a party’s respective accountants, attorneys, income tax preparers or similar
professionals, each of whom shall be bound by this confidentiality requirement.

     4. Release.

     (a) Rosen hereby releases, remises and discharges Blackboard and each and
every one of its former or current directors, officers, employees, members,
successors, predecessors, subsidiaries, assigns and attorneys of and from all
actions, causes of action, claims or complaints (collectively, “Claims”) in law
or equity that Rosen or his heirs, executors, administrators, assigns, agents,
representatives or attorneys ever had or now has by reason of any matter, cause
or thing whatsoever at any time up to and including the date of execution of
this Agreement, including but not limited to any Claim of discrimination,
harassment, retaliation, breach of contract, wrongful termination, interference
with contractual relations, intentional infliction of emotional distress, any
alleged violation of any federal, state or local statutes, regulations or
ordinances, including but not limited to the federal and state laws known as the
Civil Rights Acts of 1964 and 1991, the Americans With Disabilities Act, the
Employee Retirement Income Security Act (other than any accrued benefit(s) to
which Rosen has a non-forfeitable right under any ERISA pension benefit plan),
the retaliation provisions of the Fair Labor Standards Act, the Family and
Medical Leave Act, the District of Columbia Human Rights Act, and any amendments
to any of the foregoing, or any other Claims of any kind. Furthermore, except as
provided herein, Rosen shall not pursue any such Claim in any court, agency,
board, committee or forum whatsoever, and shall reimburse Blackboard for all
fees and expenses associated with Blackboard’s defense should Rosen pursue such
a Claim. However, this does not preclude Rosen from exercising his right to
apply for unemployment benefits.

     (b) In consideration for Rosen’s execution of this Agreement, Blackboard,
including its officers, successors, predecessors, subsidiaries and assigns,
hereby releases, remises and discharges Rosen, and each of his heirs, executors,
administrators, assigns, agents, representatives or attorneys of and from all
Claims in law or equity that Blackboard ever had or now has by reason of any
matter, cause or thing whatsoever at any time up to and including the date of
execution of this Agreement. Blackboard shall not pursue any such Claim in any
court, agency, board, committee or forum whatsoever, and shall reimburse Rosen
for all fees and expenses associated with Rosen’s defense should Blackboard
pursue such a claim. Also inconsideration for Rosen’s execution of this
Agreement, Blackboard will allow him to keep his Blackboard laptop, PC and
Blackberry with current fair market values of $1,400, $800 and $299,
respectively.

 



--------------------------------------------------------------------------------



 



     5. Non-Disparagement. Rosen will refrain from making any derogatory or
defamatory remarks or comments that may disparage Blackboard, or any officer,
employee or agent of Blackboard. Blackboard will refrain from making any
derogatory or defamatory remarks or comments that may disparage Rosen.

     6. Arbitration of Disputes. Any dispute between the parties regarding this
Agreement, their employment relationship, or the termination thereof which Rosen
and Blackboard are unable to settle between themselves shall be resolved by
final and binding arbitration conducted in the District of Columbia. The
arbitration, by one arbitrator, shall be conducted by JAMS/Endispute pursuant to
its rules governing employment disputes. Judgment upon the arbitration award may
be entered in any court having competent jurisdiction in the District of
Columbia, and both parties agree to exclusive jurisdiction therein.

     7. Knowing and Voluntary Agreement. Rosen acknowledges that he has read
carefully this entire Agreement and affirms that he is executing this Agreement
knowingly and voluntarily.

     8. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the District of Columbia.

     9. Severability. If any portion of this Agreement is void or deemed
unenforceable for any reason, the unenforceable portion shall be deemed severed
from the remaining portions of this Agreement which shall otherwise remain in
full force and effect.

     10. Entire Agreement. This Agreement constitutes the entire agreement
between Blackboard and Rosen and supersedes any and all prior agreements or
understandings, express or implied, except Paragraphs 12 (Non-competition), 13
(Confidentiality and Non-Disclosure) and 14 (Assignment and Disclosure of
Inventions) of the Employment Agreement, attached hereto as Exhibit A, and the
stock option agreements executed by Rosen, dated October 30, 1998; November 9,
2001; April 1, 2002; September 5, 2003; and June 18, 2004, attached hereto as
Exhibits B-F, which shall remain in full force and effect. In addition, Rosen
remains subject to fiduciary duties imposed by law. Rosen acknowledges that in
executing this Agreement, Rosen does not rely upon any representation or
statement by any representative of Blackboard concerning the subject matter of
this Agreement that is not contained herein.

     11. No Admission. Neither party is admitting liability or wrongdoing by
executing this Agreement.

Blackboard Inc.

                 
/s/ Andrew Harris Rosen
      By:   /s/ Matthew Small    
 
               
Andrew Harris Rosen
          Matthew Small, General Counsel    
Date: December 7, 2004
          Date: December 7, 2004    

 